Citation Nr: 0832963	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C. § 1318.

3.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, of the United States 
Code.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  The veteran died in September 2003, and the appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


REMAND

The appellant contends that service connection is warranted 
for the veteran's cause of death.  Specifically, she 
maintains that the veteran developed diabetes mellitus (Type 
II) as a result of in-service exposure to Agent Orange and 
that his long-standing diabetes contributed to his death from 
cardiomyopathy and atherosclerotic heart disease.  The 
appellant's claim for service connection for cause of death 
was denied, in part, based on the RO's determination that the 
evidence failed to show that veteran had been exposed to 
Agent Orange.  In November 2007 and February 2008, however, 
the appellant submitted a copy of the Department of Defense 
Report on Herbicides Used Outside of Vietnam, which indicates 
that Agent Orange was sprayed in Thailand during the Vietnam 
era.  This evidence was not considered by the originating 
agency, and the appellant has not waived her right to have 
the evidence considered by the originating agency.

In light of this evidence, the originating agency should 
determine whether the veteran was exposed to Agent Orange.  
If it determines that the veteran was so exposed, then it 
should obtain a medical opinion regarding the relationship, 
if any, between the veteran's diabetes mellitus (Type II) and 
the cardiomyopathy and atherosclerotic heart disease which 
are listed as the causes of death on the veteran's death 
certificate.

The Board notes that the issue of eligibility for DEA 
benefits under Chapter 35, Title 38, of the United States 
Code is inextricably intertwined with the issue being 
remanded.  Therefore, the Board will defer its decision on 
that claim.  Since the appellant has not been provided with 
notice concerning the issue of eligibility for DEA benefits, 
such notice should be provided while this case is in remand 
status.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a letter 
to the appellant and her representative 
providing the notice required under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform the 
appellant and her representative and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC then should 
determine whether the veteran was exposed 
to Agent Orange during service.  If it 
determines that the veteran was exposed to 
Agent Orange, then the RO should arrange 
for the claims folders to be reviewed by a 
qualified physician, who should be 
requested to provide an opinion as to 
whether there is a 50 percent or greater 
probability that the veteran's diabetes 
mellitus (Type II) played a material 
causal role in his death, to include 
whether it caused or chronically worsened 
his cardiomyopathy and/or atherosclerotic 
heart disease.  The rationale for the 
opinion should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, she and 
her representative should be furnished 
with a supplemental statement of the case 
and should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


